Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Note: This office action is being sent due to the preliminary amendments.

Drawings
The drawings were received on 6/3/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a product or apparatus performs a method, specifically method claim 14. It is unclear and indefinite as to whether such claim is a method or apparatus due to the recited claimed language recites an apparatus and a method.
Claim 15 also recites a product or apparatus performs a method of claim 14, but fails to clearly indicate the components of the apparatus or the steps of the method. What are the components of the apparatus indicated in claim 15? If the claim is not a method, what steps of claim 14 are performed in claim 15?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al (US Patent No.: 10045120).
Claim 1, Adsumilli et al discloses
	at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11, Fig. 7, label system controller 720); and 
	at least one memory including computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11, Fig. 7, label 730);
	the at least one memory and the computer program code configured to, with the at least one processor (Fig. 7), cause the apparatus at least to perform (Fig. 1b,2,3,5,6): 
receiving, from a first spatial audio capture apparatus (Fig. 1b, 110, Fig. 2, 232), a first composite audio signal comprising components derived from one or more sound sources in a capture space (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);

responsive to the position of the user device corresponding to a first area associated with the position of the first spatial audio capture apparatus (Fig. 1b, 130 indicates the first area, wherein the position of the user device corresponds to 130. Col. 5, 30-40, Col. 8, 53-67 discloses estimating the position of the audio source 160 (user device) is relative to position of 110 (first spatial audio capture apparatus that records the audio signals). Col. 3, 40-67 disclose determining the positions of the audio recording devices based on signals transmitted between 110s as shown in Fig. 1b.), to render audio representing the one or more sound sources to the user device (Fig. 2 shows the spatial audio scene module outputs spatial audio scene, which includes performing audio source separation (232), audio source position estimation (234) and tracking module to track the position of audio-visual objects such as drummer, a singer, a guitarist (Col. 16, lines 8-11) and associated audio. Such spatial audio scene and estimated audio source signals from the source separation module 232 (Col. 18, 1-11) is used to synthesize or render audio signal. (Fig. 5, 530) Col. 19, 55-56 discloses the synthesized audio may be played to a user. Col. 5, 30-40 discloses 160 as a musician 
It would be obvious to one skilled in the art before the effective filing date of the application for the synthesized audio to be played by the apparatus of Fig. 5 to the user device 160 since 160 includes a user using a device.), the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal (Col. 18, 1-13 discloses “The audio source signals may have been estimated by the source separation module 232 of the spatial audio scene module 200. Each audio source signal may be stored in association with an estimated position in the audio source position store 510.”   Col. 10, lines 40-67 discloses a manner in which to calculate the gain and delay of each audio signal. “The audio source separation module 232 may also determine an estimated signal gain and estimated delay for the component of each input signal corresponding to each estimated source signal. … These determinations may be based on comparisons between each estimated source signal to each input signal. For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for each audio source signal (Col. 18, 13-35) used to synthesize the audio. Depending on the generation of the spatial audio scene and separation source with error minimization, the rendering of the audio is different according to such parameters.)

	Claim 14, Adsumilli et al discloses
	receiving, from a first spatial audio capture apparatus (Fig. 1b, 110, Fig. 2, 232), a first composite audio signal comprising components derived from one or more sound sources in a capture space (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source separation may denote processing an audio signal or a set of audio signals to separate the signal or set of signals into a set of Na source signals, each representing the sound produced by a distinct audio source 160.”);
	receiving individual audio signals derived from each of the one or more sound sources (Fig. 2, 210 as a source separation module. Col. 9, 27-35 discloses “Source 
	identifying a position of a user device (Fig. 1b, 160, Col. 5, 30-40 discloses “Each audio source 160 may be any object or entity which produces sound. For example, an audio source 160 might be a musician playing an instrument, a vehicle with a running motor, or a politician giving a speech.”) in relation to the first spatial audio capture apparatus (Col. 8, 53-67 discloses “The audio source module 230 also may estimate a position for each audio source 160. … The set of estimated audio source positions … may be absolute positions or relative positions (e.g., relative to an audio recording device 110 or another audio source 160).” This indicates the position of 160 (user device) is relative to recording device 110, such as a camera (Col. 3, 35-40).); and
responsive to the position of the user device corresponding to a first area associated with the position of the first spatial audio capture apparatus (Fig. 1b, 130 indicates the first area, wherein the position of the user device corresponds to 130. Col. 5, 30-40, Col. 8, 53-67 discloses estimating the position of the audio source 160 (user device) is relative to position of 110 (first spatial audio capture apparatus that records the audio signals). Col. 3, 40-67 disclose determining the positions of the audio recording devices based on signals transmitted between 110s as shown in Fig. 1b.), rendering audio representing the one or more sound sources to the user device (Fig. 2 shows the spatial audio scene module outputs spatial audio scene, which includes performing audio source separation (232), audio source position estimation (234) and tracking module to track the position of audio-visual objects such as drummer, a singer, a guitarist (Col. 16, lines 8-11) and associated audio. Such spatial audio scene and It would be obvious to one skilled in the art before the effective filing date of the application for the synthesized audio to be played by the apparatus of Fig. 5 to the user device 160 since 160 includes a user using a device.), the rendering being performed differently dependent on whether or not individual audio signals from each of the one or more sound sources can be successfully separated from the first composite signal (Col. 18, 1-13 discloses “The audio source signals may have been estimated by the source separation module 232 of the spatial audio scene module 200. Each audio source signal may be stored in association with an estimated position in the audio source position store 510.”   Col. 10, lines 40-67 discloses a manner in which to calculate the gain and delay of each audio signal. “The audio source separation module 232 may also determine an estimated signal gain and estimated delay for the component of each input signal corresponding to each estimated source signal. … These determinations may be based on comparisons between each estimated source signal to each input signal. For example, the audio source separation module 232 may determine the estimated signal gains and estimated delays for the estimated source signals to minimize error metric between the input audio signals and the corresponding summation of the time-delayed estimated source signals.” The minimization of the error affects the separation of the individual audio signals, hence effects the calculation of estimated delay and gain for 
	Claim 15, Adsumilli et al disclose computer readable instructions which, when executed by computing apparatus, cause the computing apparatus to cause performance of the method of claim 14. (Please see claim 14. Col. 16, 41-50, Col. 19, 25-34, Col. 22, 50-67, Col. 23, 1-11 discloses instructions executed by one or more processors to perform the modules of Fig. 2,5.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adsumilli et al (US Patent No.: 10045120) in view of Osako et al (US Publication No.: 20190198036).
Claim 3, Adsumilli et al discloses the memory and computer program code (Col. 22, lines 50-67, Col. 23, lines 1-11), with the at least one processor (Col. 22, lines 50-67, Col. 23, lines 1-11) are configured such that successful separation is determined by calculating, for each individual audio signal, a measure of success for the separation (Col. 10, 50-Col. 11, 15 discloses calculation of error minimization for the each of the audio signals, wherein the calculation of error minimization is considered a measurement of success.) 
	Adsumilli et al fails to disclose determining whether or not such error minimization meets a predetermined success threshold. 
Osako et al discloses source separation generation unit that calculates the error between an observation signal and a signal obtained by combining a plurality of intermediate separated signals, calculating he square error and comparing such error . 

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655